SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1140
CA 11-01348
PRESENT: SCUDDER, P.J., SMITH, FAHEY, CARNI, AND VALENTINO, JJ.


LYNN M. DELBELLO, PLAINTIFF-RESPONDENT,

                      V                             MEMORANDUM AND ORDER

THOMAS M. DELBELLO, DEFENDANT-APPELLANT.
(APPEAL NO. 3.)


THOMAS M. DELBELLO, DEFENDANT-APPELLANT PRO SE.

KENNEY SHELTON LIPTAK NOWAK LLP, BUFFALO (LAURA J. EMERSON OF
COUNSEL), FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (John F.
O’Donnell, J.), entered May 12, 2011 in a divorce action. The order,
among other things, disbursed funds in the escrow account of
plaintiff’s attorney.

     It is hereby ORDERED that the order so appealed from is
unanimously modified on the law by vacating the second ordering
paragraph and as modified the order is affirmed without costs and the
matter is remitted to Supreme Court, Erie County, for further
proceedings in accordance with the same Memorandum as in Delbello v
Delbello ([appeal No. 1] ___ AD3d ___ [Nov. 9, 2012]).




Entered:    November 9, 2012                      Frances E. Cafarell
                                                  Clerk of the Court